Citation Nr: 0813192	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a meniscal tear of the left knee.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is 
necessary in order to properly adjudicate the veteran's claim 
for an initial evaluation in excess of 10 percent for 
residuals of a meniscal tear of the left knee.  

The Board notes that the veteran last underwent a joints 
examination in October 2003, some 4-1/2 years ago.  At that 
time, x-rays revealed minimal left knee arthritic changes and 
knee joint calcification.  The veteran submitted a statement 
in April 2007 in which he averred that his left knee 
disability had worsened.  VA outpatient treatment reports 
dated from May 2003 to May 2007 reveal that the veteran 
reported left knee pain and swelling in April 2007.  He 
underwent a magnetic resonance imaging (MRI) of the left knee 
in April 2007 which revealed a complex bucket handle tear of 
the medial meniscus with flipped fragments in the 
intercondylar notch and the anterior aspect of the anterior 
horn medial meniscus, horizontal tear of the posterior horn 
of the lateral meniscus extending into the meniscal body, a 
posterior cruciate ligament (PCL) cyst, popliteus bursitis, 
and chondrocalcinosis consistent with calcium pyrophosphate 
dehydrate (CPPD).  The veteran underwent a steroid injection 
in April 2007.  In May 2007 the veteran reported pain and 
swelling again and synovial fluid was withdrawn from the knee 
and Kenalog was injected.  

The Board notes that the veteran is qualified, as a lay 
person, to report symptoms such as pain and swelling of his 
left knee.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Likewise, where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  See Allday 
v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (Where the appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled the appellant 
for another examination).  In light of the above, the Board 
believes that an additional medical examination regarding the 
current severity of the veteran's left knee disability would 
be helpful in deciding the claim on appeal.

The Board notes that the VA outpatient treatment reports 
dated in May 2007 also indicate that the veteran was 
interested in a surgical referral for his left knee 
disability.  It is not clear whether the veteran was seen for 
such a referral.  However, any records promulgated by VA 
dated after May 2007 should be associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted 
and requested to identify any 
sources of treatment, both VA and 
private, for his service-connected 
left knee disability.  Any 
outstanding records identified by 
the veteran should be obtained and 
associated with the claims file and 
any records promulgated by VA dated 
after May 8, 2007, should be 
obtained and associated with the 
claims file.

2.  A VA orthopedic examination 
should thereafter be scheduled to 
determine the extent and severity of 
the veteran's left knee disability.  
The claims folder should be made 
available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  
The examination report should 
reflect that such a review was 
conducted.  All necessary tests and 
studies, including range of motion 
studies, should be conducted.  The 
orthopedic examination report must 
discuss any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, and 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of 
function.  If the veteran describes 
flare-ups of pain, the examiner must 
offer an opinion as to whether there 
would be additional limits on 
functional ability during flare-ups.  
All losses of function due to 
problems such as pain should be 
equated to additional degrees of 
limitation of motion (beyond that 
shown clinically).  This should be 
done both in terms of flexion and 
extension.  VAOPGCPREC 09-2004.  The 
examiner should note whether there 
is recurrent subluxation and/or 
lateral instability and, if present, 
the severity thereof.

(The veteran is hereby notified that 
it is his responsibility to report 
for a scheduled examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  38 
C.F.R. § 3.655 (2007).)

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BABARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

